Citation Nr: 1548795	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to restoration of a 30 percent disability rating for acromioclavicular arthritis with impingement of the left shoulder.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney 


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is now with the Montgomery RO.

The Board notes that this matter stems from a January 2010 claim for an increased rating; however, that issue, which was denied in an April 2010 rating decision, was not appealed.  The Board accordingly does not have jurisdiction over the issue of an increased rating for the Veteran's left shoulder disability.


FINDINGS OF FACT

1.  In a rating decision dated in June 2010 the RO proposed that the rating for the Veteran's service-connected left shoulder disability be reduced from 30 percent to 20 percent based on the report of a single VA examination; and in a January 2011 rating decision the rating was so reduced.  

2.  The evidence does not show improvement of the Veteran's left shoulder disability.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability rating for the Veteran's acromioclavicular arthritis with impingement of the left shoulder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 4.1, 4.2, 4.3, 4.71a, Diagnostic Code 5010-5201 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case the Board is granting, in full, the benefit sought on appeal, so no discussion of VA's duty to notify and assist is required, and no further examination or other development is needed.

Facts 

In a rating decision dated in April 2007 the RO increased the rating for the Veteran's service-connected acromioclavicular arthritis with impingement of the left shoulder disability (left shoulder disability) from 20 percent to 30 percent effective September 27, 2006; based on the Veteran's disability picture during a February 2007 VA examination.  

Following a June 2010 VA shoulder examination, the RO proposed to reduce the rating for the Veteran's left shoulder disability from 30 percent to 20 percent based on the results of that examination.  See June 2010 rating decision.  The RO notified the Veteran of the proposed reduction by letter dated June 25, 2010.  In that letter the RO apprised the Veteran that he had a right to a hearing, and 60 days within which to submit evidence. 

In correspondence dated in July 2010 the Veteran's attorney protested the proposed reduction in rating for the Veteran's service-connected left shoulder disability because the proposed reduction was "based upon the results of a single examination."  He also contended that the Veteran's left shoulder condition had not improved since the examination upon which the Veteran's 30 percent rating was based, and maintained that the Veteran was simply having a good day at the time of the June 2010 VA examination.  In a January 2011 rating decision, the evaluation of the Veteran's left shoulder disability was reduced to 20 percent, effective April 1, 2011.  



Law 

Prior to reducing a Veteran's disability rating, VA is required to "comply with several general VA regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000).

38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  Section 4.2 requires that medical reports be interpreted in light of the whole recorded history.  These requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis 

During the February 2007 VA examination (upon which the 30 percent rating was based) the Veteran reported, and the examiner reiterated, that the Veteran was not taking any medications.  However, medical records dating from January to June 2010 clearly show that the Veteran was taking narcotic medication (Tramadol) on a daily basis for his left shoulder pain, and note that the Veteran was scheduled for surgery in August of 2010.  See June 2010 VA medical record.  Although left shoulder range of motion in June 2010 appears to have improved since the February 2007 examination, the June 2010 examiner noted that the Veteran "is on Tramadol 50 mg for pain;" and remarked that the Veteran was experiencing a moderate disability from his left shoulder condition.  In fact, the June 2010 examiner, an orthopedic surgeon, had recently proposed that the Veteran undergo shoulder surgery.  See, e.g., January 2010 VA Orthopaedic Surgery Consult record.  Moreover, during the June 2010 examination the Veteran complained of flare-ups of pain every week (which is up from every two to three weeks at the time of the  February 2007 examination); and he asserted, during both examinations, that lifting and using the left shoulder increased his pain.  Based on review of the history of the condition, the Board is not persuaded that the Veteran's left shoulder disability had improved since the February 2007 examination so as to warrant a reduction in rating.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective April 1, 2011, restoration of the 30 percent disability rating for acromioclavicular arthritis with impingement of the left shoulder is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


